Citation Nr: 0632227	
Decision Date: 10/17/06    Archive Date: 10/25/06

DOCKET NO.  03-21 830A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for adenocarcinoma of the lung, status post lower 
lobe lobectomy, with chronic obstructive pulmonary disease 
(COPD) from March 13, 2002, to April 18, 2004.

2.  Entitlement to a rating in excess of 30 percent for 
adenocarcinoma of the lung, status post lower lobe lobectomy, 
with COPD from April 19, 2004, to December 7, 2004.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to November 
1969.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from August 2002, June 2003, and June 2004 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Des Moines, Iowa.  

The veteran's COPD as a residual of his lung cancer was rated 
under Diagnostic Code 6604 at 10 percent effective March 13, 
2002, and at 30 percent effective April 19, 2004.  Because 
the veteran's lung cancer did not show signs of recurrence 
before December 8, 2004, his disability was rated on the 
basis of his residual restricted breathing under Diagnostic 
Code 6604 for COPD.  Effective December 8, 2004, the veteran 
was rated at 100 percent under Diagnostic Code 6819 for lung 
cancer with active malignancy.  In a supplemental statement 
of the case dated in March 2005, the RO improperly 
characterized the appeal as including a claim for an earlier 
effective date for the total disability evaluation for 
adenocarcinoma of the lung status post lower lobe lobectomy 
with COPD.  In this case, however, the veteran had expressed 
disagreement with the initial evaluation assigned to his lung 
disability.  The appeal being from the initial rating 
assigned upon awarding service connection, the entire body of 
evidence is for equal consideration, and it is necessary to 
determine whether the veteran has at any time since his 
original claim met the requirements for a higher disability 
rating.  Fenderson v. West, 12 Vet. App. 119 (1999).  The 
issues have been recharacterized accordingly.

In October 2003, the veteran and his spouse appeared at the 
Des Moines RO and testified at a personal hearing before a 
Decision Review Officer (DRO).  A transcript of the hearing 
is of record.

FINDINGS OF FACT

1.  From March 13, 2002, to April 18, 2004, the veteran's 
adenocarcinoma of the lung, status post lower lobe lobectomy, 
with COPD was manifested by an FEV-1 of 72, a FEV-1/FVC of 
77, and a DLCO of 88.  

2.  From April 19, 2004 to December 7, 2004, the veteran's 
adenocarcinoma of the lung, status post lower lobe lobectomy, 
with COPD was manifested by an FEV-1 of 65.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for adenocarcinoma of the lung, status post lower 
lobe lobectomy, with COPD were not met between March 13, 
2002, and April 18, 2004.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.97, Diagnostic Code 6819-6604 
(2006).

2.  The criteria for an increased evaluation in excess of 30 
percent for adenocarcinoma of the lung, status post lower 
lobe lobectomy, with COPD were not met between April 19, 
2004, and December 7, 2004.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.97, Diagnostic Code 6819-6604 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Initially, it is noted that VA has an obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and to assist claimants by making 
reasonable efforts to get the evidence needed.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2006).

The United States Court of Appeals for Veterans Claims 
(hereinafter the Court) has held that the notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) applied to 
all five elements of a service connection claim, which 
include: 1) veteran status; 2) existence of a disability; (3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

The Court held that upon receipt of an application for 
service connection VA is required by law to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess/Hartman.  The Court held that such notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim 
(presumably any claim for compensation or pension) includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 C.F.R. § § 
3.159(a)-(c) (2006).

That said, in July 2002, the veteran was sent a letter 
informing him of the evidence necessary to establish service 
connection for lung cancer, what evidence the RO would 
obtain, and what evidence the veteran was expected to obtain.  
He was also sent a letter in July 2002 informing him of how 
to establish service connection for disabilities due to 
herbicide exposure.  Because the veteran was granted service 
connection for residuals of lung cancer in an August 2002 
rating decision, any deficiencies in the July 2002 notice 
were harmless.  

Regarding the initial noncompensable rating assigned for the 
service-connected residuals of lung cancer, the veteran was 
notified by letter in December 2003 of the evidence necessary 
to establish an increased evaluation.  This letter also 
essentially informed the veteran to submit evidence in his 
possession.  A March 2006 letter informed the veteran of how 
to establish a degree of disability and an effective date as 
set forth in Dingess.  The Board finds that the notice 
requirements set forth have been met because while adequate 
notice was not provided prior to the first RO adjudication of 
the claim in August 2002, the veteran has been given adequate 
opportunity to submit evidence in response to this notice.  
The content of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  The Board thus finds that any error in the timing 
of the notice was not prejudicial to the veteran, and there 
is no reason in further delaying the adjudication of the 
claim decided herein.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available service medical 
records and VA Medical Center (VAMC) records have been 
obtained from every source identified by the veteran and are 
associated with the claims folder.  As VA examination was 
provided in May 2003 and a VA opinion was solicited in April 
2005, the Board finds that the record as it stands includes 
adequate competent evidence to allow the Board to decide the 
case and no further action is necessary.  See generally 38 
C.F.R. § 3.159(c)(4).  No additional pertinent evidence has 
been identified by the claimant as relevant to the issue on 
appeal.  Under these circumstances, no further action is 
necessary to assist the claimant with this claim.

Initially, it is noted that the veteran served in Vietnam 
from May 12, 1969, to June 16, 1969, which gives him 
entitlement to presumptive service connection for diseases 
associated with exposure to certain herbicide agents.  See 
38 C.F.R. § 3.307(a)(6)(2006).  It is further noted that the 
veteran subsequently developed adenocarcinoma of the left 
lower lobe and underwent a left lower lobectomy with no 
complications in May 1999.  Service connection was 
established for residuals of lung cancer in August 2002 and a 
noncompensable disability rating was assigned effective March 
13, 2002, the day the claim was received by VA.  The veteran 
submitted a notice of disagreement in December 2002.  In a 
June 2003 DRO decision, the veteran's disability rating was 
increased to 10 percent effective March 13, 2002.  The 
veteran filed a notice of disagreement in August 2003.  In 
June 2004, the veteran's rating was increased effective April 
19, 2004, that date that his VAMC records indicate the 
veteran's pulmonary function test (PFT) scores met the 30 
percent rating requirements.  In July 2004, the veteran 
submitted a notice of disagreement stating his intention to 
continue his appeal.    

It is pointed out that disability evaluations are determined 
by the application of a schedule of ratings that is based on 
the average impairment of earning capacity.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § Part 4.  Separate diagnostic 
codes identify the various disabilities.  The governing 
regulations provide that the higher of two evaluations will 
be assigned if the disability more closely approximates the 
criteria for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7 (2006).

In Fenderson v. West, 12 Vet. App. 119, 126 (1999), the Court 
noted a distinction between an appeal involving the veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, 
the question for consideration is propriety of the initial 
evaluations assigned, evaluation of the medical evidence 
since the grant of service connection and consideration of 
the appropriateness of "staged rating" is required.  See 
Fenderson, 12 Vet. App. at 126 (1999).

The veteran is currently rated under Diagnostic Code (DC) 
6819-6604.  DC 6819 assigns a 100 percent disability rating 
for neoplasms, malignant, for any specified part of the 
respiratory system exclusive of skin growths.  This 100 
percent rating is to be continued for six months beyond the 
cessation of any surgical, X-ray, antineoplastic chemotherapy 
or other therapeutic procedure, at which time the appropriate 
disability rating is to be determined by mandatory VA 
examination.  If there has been no local recurrence or 
metastasis, the veteran's disability is to be rated on any 
residuals. 

The hyphenated diagnostic code in this case indicates that 
the veteran's lung cancer under DC 6819 is the service-
connected disorder, and because there had been no local 
recurrence or metastasis more than six months following his 
lobectomy, it is rated in accordance with DC 6604 for its 
residual COPD.  DC 6604 assigns disability ratings based 
largely on PFT results.  This code provides a 10 percent 
disability rating when either the forced expiratory volume in 
one second (FEV-1) or the ratio of forced expiratory volume 
in one second to forced vital capacity (FEV-1/FVC) registers 
at 71 to 80 percent of the predicted value, or; diffusion 
capacity of the lung for carbon monoxide by the single breath 
method, or DLCO (SB), is 66 to 80 percent predicted.  

A 30 percent rating is warranted when the FEV-1 or FEV-1/FVC 
score is 56 to 70 percent predicted, or; DLCO (SB) is 56 to 
65 percent predicted.  A disability rating of 60 percent is 
assigned for an FEV-1, FEV-1/FVC, or DLCO (SB) score of 40 to 
55 percent predicted, or; maximum oxygen consumption of 15 to 
20 ml/kg/min (with cardiorespiratory limit).  A 100 percent 
rating applies when the FEV-1, FEV-1/FVC, or DLCO (SB) score 
is less than 40 percent predicted, or; maximum exercise 
capacity is less than 15 ml.kg/min oxygen consumption (with 
cardiac or respiratory limitation), or; cor pulmonale (right 
heart failure), or; right ventricular hypertrophy, or; cor 
pulmonary hypertension (shown by Echo or cardiac 
catheterization), or; episode(s) of acute respiratory 
failure, or; requires outpatient oxygen therapy.  

The veteran's March 2003 PFT results reflect a FEV-1 of 72, a 
FEV-1/FVC of 77, and a DLCO of 88; these scores warranted a 
10 percent disability rating under DC 6604.  The veteran's 
disability rating was increased to 30 percent effective April 
19, 2004, when VA medical records indicate the veteran's FEV-
1 was 65.  Effective December 8, 2004, the veteran was 
assigned a 100 percent disability rating under DC 6819, the 
date that VA medical records indicate the veteran was 
diagnosed with mediastinal adenocarcinoma, either as a 
recurrence of his previous lung cancer or as a secondary 
tumor.  

Evidence from the period of March 13, 2002, to April 18, 
2004, when the veteran's disability was rated at 10 percent, 
does not support a higher disability rating.  This evidence 
includes the transcript from his October 2003 hearing and his 
VA Medical Center (VAMC) records.  In his personal testimony, 
the veteran does not allege the existence of potentially 
relevant records that have not been requested or located by 
VA.  His medical records demonstrate that the veteran was 
given another PFT in August 2003.  However, an FEV-1 of 72, 
an FEV-1/FVC of 81, and DLCO of 88 do not justify a 
disability rating in excess of 10 percent   There are no 
alternative FEV-1, FEV-1/FVC, DLCO (SB), or maximum oxygen 
consumption scores upon which to base a higher rating.  Nor 
do the veteran's medical records indicate that he required 
outpatient oxygen therapy.  They demonstrate no episodes of 
acute respiratory failure. and they provide no evidence of 
cor pulmonale, right ventricular hypertrophy, or cor 
pulmonary hypertension (shown by Echo or cardiac 
catheterization) as required for a 100 percent rating.  
Therefore, DC 6604 does not entitle the veteran to a rating 
in excess of 10 percent for his COPD.

Nor does the evidence of record justify a 100 percent rating 
under DC 6819 for recurrence of lung cancer during this 
period.  VAMC records cite the veteran's history of lung 
cancer, but treatment records repeatedly note that there is 
no apparent recurrence.  VAMC records and the March 2003 VA 
examination report reflect complaints of a chronic cough and 
dyspnea and note the small possibility of lymphangitic spread 
of carcinoma.  However, several separate entries note the 
veteran's symptoms to be consistent with possible bronchitis, 
a lung infection, or asthma and reflect that there was some 
success in treating his symptoms with antibiotics as if it 
were bronchitis.  In addition, an August 2003 chest CT 
revealed no masses or nodules.  An April 2004 record 
indicates stable post-operation changes on the left as 
compared to August 2003 and no new infiltrates or masses.  
Therefore, absent medical evidence of recurrence, the veteran 
cannot be awarded a 100 percent disability rating under DC 
6819.

For the same reasons, the veteran cannot be awarded a 
disability rating for COPD in excess of 30 percent for the 
period between April 19, 2004, and December 7, 2004.  The 
only PFT results from the relevant time period are those used 
to support the increase from 10 to 30 percent in April 2004, 
and medical records are absent evidence of any other 
condition that would justify a rating of 60 or 100 percent 
under DC 6604.  Nor does the evidence demonstrate recurrence 
of the veteran's lung cancer before December 8, 2004.  The 
most recent prior medical records are from August 2004.  
According to these records, the veteran was seen for knee 
complaints, and the only mention of his lungs is a notation 
that his COPD was stable with inhalers.  Therefore, in the 
absence of competent medical evidence to the contrary, the 
veteran cannot be awarded a 100 percent disability rating 
under DC 6819 for recurrence lung cancer between April 19, 
2004, and December 7, 2004.

An increased rating is not warranted under any other 
potentially applicable diagnostic code.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  Diseases of the 
trachea and bronchi, as rated under DCs 6600 to 6603, all 
employ the same rating criteria as already applied in DC 
6604.  Under diseases of the lungs and pleura, the veteran 
does not have tuberculosis, so DCs 6701 to 6704, 6721 to 
6724, and 6730 to 6732 do not apply.  Nor is there any 
evidence that the veteran has one of the pulmonary vascular 
diseases that would warrant a 60 percent or 100 percent 
rating.  None of the bacterial infections of the lung (DCs 
6822 to 6824), interstitial lung diseases (DCs 6825 to 6833), 
mycotic lung diseases (DCs 6834 to 6839), or restrictive lung 
diseases (DCs 6840 to 6847) that would provide a higher 
rating for the veteran's symptoms are indicated by the 
evidence of record.  Therefore, the Board finds no basis on 
which to assign a higher disability evaluation in that the 
veteran manifests no separate and distinct symptoms of a lung 
disability not contemplated in the currently assigned ratings 
permitted under the Schedule.

The evidence of record does not indicate that the veteran's 
adenocarcinoma of the lung, status post lower lobe lobectomy, 
with COPD presented such an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards before December 8, 2004.  38 
C.F.R. § 3.321(b)(1).  For example, the medical record does 
not indicate that the veteran's COPD required frequent 
periods of hospitalization or resulted in marked interference 
with employability.  Therefore, an extraschedular evaluation 
under 38 C.F.R. § 3.321 is not warranted.


The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102 (2006).  The preponderance is against the 
veteran's claim, and it must be denied.


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for adenocarcinoma of the lung, status post lower lobe 
lobectomy, with COPD, from March 13, 2002, to April 18, 2004, 
is denied.

Entitlement to a rating in excess of 30 percent for 
adenocarcinoma of the lung, status post lower lobe lobectomy, 
with COPD, from April 19, 2004, to December 7, 2004, is 
denied.


____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


